Case 2:20-cr-00099-Z-BR Document 29 Filed 11/23/20 Pagptot a PaeaRef cout J

NORTHERN DISTRICT OF TEXAS

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS NOV 2 3 2020
AMARILLO DIVISION

 

 

 

CLERK, U.S. DISTRICT couRf—

 

 

 

UNITED STATES OF AMERICA § FI
§ Deputy
Plaintiff, §
§
V. § 2:20-CR-99-Z-BR-(1)
§
LUPE ARMENDARIZ §
§
Defendant. 8

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On November 6, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Lupe Armendariz filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Lupe Armendariz was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Lupe Armendariz; and ADJUDGES Defendant
Lupe Armendariz guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

yg opuait’ ——~

MATTHEW 4. KACSMARYK /
TED STAT] S DISTRICT JUDGE

SO ORDERED, November 2.3 , 2020.
